          Case: 1:18-cv-07357 Document #: 14 Filed: 01/07/19 Page 1 of 1 PageID #:55


                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                 ATTORNEY APPEARANCE FORM
NOTE: In order to appear before this Court an attorney must either be a member in good standing of this Court’s general bar
or be granted leave to appear pro hac vice as provided for by Local Rules 83.12 through 83.14.


In the Matter of
                                                                  Case Number: 18c 7357
Kehinda Mitchell,
                 Plaintiff,
     v.                                                            Judge Gary Feinerman

City of Chicago, et al.,
                  Defendants.
AN APPEARANCE IS HEREBY FILED BY THE UNDERSIGNED AS ATTORNEY FOR:
Cook County, former Assistant State’s Attorney Sharon Jefferson
Name   Yulia Nikolaevskaya

SIGNATURE     /s/ Julie Nikolaevskaya
FIRM   COOK COUNTY STATE’S ATTORNEY’S OFFICE

STREET ADDRESS        500 RICHARD J. DALEY CENTER

CITY/STATE/ZIP     CHICAGO, IL 60602

ID NUMBER (SEE ITEM 3 IN INSTRUCTIONS)                   TELEPHONE NUMBER
6286971                                                  (312) 603-3469
ARE YOU ACTING AS LEAD COUNSEL IN THIS CASE?                                                     YES         NO 


ARE YOU ACTING AS LOCAL COUNSEL IN THIS CASE?                                                    YES         NO 


ARE YOU A MEMBER OF THIS COURT’S TRIAL BAR?                                                      YES          NO 


IF THIS CASE REACHES TRIAL, WILL YOU ACT AS THE TRIAL ATTORNEY?                                  YES         NO 


IF THIS IS A CRIMINAL CASE, CHECK THE BOX BELOW THAT DESCRIBES YOUR STATUS.

RETAINED COUNSEL                  APPOINTED COUNSEL 
